Appleton, O. J.
Walking on the Sabbath for exercise in the open air is not against the Statute c. 124, § 20. This is what the *118plaintiff did, as the jury have found, and nothing more. O’ Connell v. Lewiston, 65 Maine, 34.
Stepping aside, while walking, for a glass of beer may have been a violation of law. If it was and it had nothing to do with causing the accident, it offered no excuse for a defective highway. To exonerate the city from liability, it must appear that the plaintiff’s violation of law contributed to the accident. Norris v. Litchfield, 36 N. H. 271. Baker v. Portland, 58 Maine, 199. The jury found it did not.
Whether the road was defective, and whether the defect was the sole cause of the injury, was submitted to the determination of the jury and the parties must abide their judgment.
We find no sufficient cause for disturbing the verdict.

Exceptions and motion overruled.

Walton, Barrows, Virgin and Libbey, JJ., concurred.